Rahul Gupta v. State of Maryland, No. 36, September Term, 2016. Opinion by Getty, J.

CRIMINAL LAW & PROCEDURE — JURY COMMUNICATIONS
Juror’s communication to trial judge’s law clerk that she would be unable to continue
serving if trial lasted beyond two weeks “pertained to the action” under Maryland Rule 4-
326(d)(2). Trial judge violated the Rule by responding to juror’s inquiry off the record and
without notifying the parties of the communication. However, violation was harmless
where trial judge subsequently notified the parties of the juror communication and
response, provided the parties an opportunity to offer input on how to resolve the situation
with the juror, and considered and rejected defense counsel’s suggestions on the record
prior to ultimately dismissing the juror before deliberations.


CONSTITUTIONAL CRIMINAL PROCEDURE — FIFTH AMENDMENT —
RIGHT TO COUNSEL — INVOCATION
Suspect did not invoke Miranda right to counsel by demanding to see a lawyer while in a
holding cell awaiting interrogation, where no such demands were made to the detectives
who interrogated him at any point after being advised of his rights and the interrogation
began. Therefore, circuit court did not err in denying suspect’s motion to suppress the
statements he made to detectives during the interrogation.
Circuit Court for Montgomery County
Case No. 124077C
Argued: December 5, 2016


                                        IN THE COURT OF APPEALS
                                             OF MARYLAND

                                                    No. 36

                                            September Term, 2016



                                               RAHUL GUPTA

                                                      v.

                                           STATE OF MARYLAND


                                       Barbera, C.J.
                                       Greene,
                                       Adkins,
                                       McDonald,
                                       Hotten,
                                       Getty,
                                       Rodowsky, Lawrence F.
                                          (Senior Judge, Specially Assigned),

                                                      JJ.


                                              Opinion by Getty, J.
                                      Barbera, C.J., Adkins and McDonald,
                                                   JJ., concur.


                                       Filed: March 24, 2017
         In this case we are asked to determine whether a trial judge’s ex parte

communication with a juror violated Maryland Rule 4-326(d)(2) and, if so, whether such

violation was harmless. In addition, we must determine whether a suspect can invoke his

right to counsel under Miranda1 by demanding to see a lawyer while in a holding cell

before interrogation begins.

         For the reasons that follow, we conclude that although the trial judge did violate

Rule 4-326(d)(2), that error was harmless beyond a reasonable doubt. In addition, we hold

that the Petitioner did not invoke his Miranda right to counsel by demanding to see a lawyer

from his holding cell before being interrogated, and therefore the circuit court did not err

in denying the Petitioner’s motion to suppress the statements he made to detectives during

his interrogation. Accordingly, we will affirm the judgment of the Court of Special

Appeals.

                                     BACKGROUND

A.       The Murder

         On Saturday, October 12, 2013, Petitioner Rahul Gupta and his girlfriend, Taylor

Gould, went out to dinner in the Dupont Circle neighborhood of Washington, D.C. to

celebrate Mr. Gupta’s twenty-fourth birthday. After dinner, the couple walked to a nearby

bar, where they met up with two of Mr. Gupta’s friends—Mark Waugh and Josh White.

Approximately an hour later, the group moved to another nearby bar, at which point they

split up into pairs. Mr. Gupta went outside with Mr. White, while Mr. Waugh remained


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
inside the bar with Ms. Gould. Mr. Gupta testified that he went outside with Mr. White to

smoke marijuana. He also testified that, during this time, Mr. White told Mr. Gupta that

he thought Ms. Gould was flirting with him. Meanwhile, inside the bar, Ms. Gould

confided in Mr. Waugh that she felt like Mr. White was hitting on her, and it was making

her uncomfortable.

       Later, after the group had moved to a third bar, Mr. Waugh confronted Mr. Gupta

about the situation between Ms. Gould and Mr. White, telling Mr. Gupta that Mr. White

was “trying to make a move on” Ms. Gould. Mr. White denied the accusation, and decided

at that time to return to his apartment in the Woodley Park neighborhood of Washington,

D.C. Mr. Gupta and Ms. Gould also decided to call it a night, and the couple took a taxi

back to the apartment they shared in Silver Spring, Maryland, accompanied by Mr. Waugh.

       Surveillance cameras in the Silver Spring apartment building show that the trio

arrived at 1:50 a.m. on Sunday, October 13, 2013. Once inside the apartment, they took

shots of vodka, Mr. Gupta smoked more marijuana, and all three sat on the couch and began

playing video games. At some point, there was another discussion about whether there had

been any flirting between Ms. Gould and Mr. White earlier in the night. Ms. Gould testified

that Mr. Waugh helped her confront Mr. Gupta about the perceived flirting by Mr. White,

while Mr. Gupta testified that Mr. Waugh did not believe Ms. Gould’s accusation that Mr.

White was “hitting on her.”

       Both Mr. Gupta and Ms. Gould claimed that they could not clearly remember the

events following this discussion, as both had been drinking heavily throughout the night.

But at 3:25 a.m., Ms. Gould called 911 at Mr. Gupta’s direction. She told the operator that

                                            2
“my friend is . . . here and I need emergency right now,” that “he’s not breathing,” and that

“there’s blood everywhere.” When the operator asked Ms. Gould what had happened, she

relayed the question to Mr. Gupta, and then responded to the operator, “I don’t know what

happened.”

       Police officers arrived at the apartment at 3:36 a.m., and encountered a “very

intoxicated” Ms. Gould at the front door. She repeated to the officer that she did not know

what happened, and they placed her in handcuffs and detained her outside the apartment.

The officers who entered the apartment found Mr. Gupta groaning and covered in blood,

lying on the floor just to the left of Mr. Waugh’s body. When the officers asked Mr. Gupta

what happened, he responded, “They were cheating. My girlfriend was cheating on me.

My buddy and my girlfriend were cheating. I walked in on my buddy and my girlfriend

cheating. I killed my buddy.” Medical technicians on the scene confirmed that Mr. Waugh

was dead. The medical examiner testified that Mr. Waugh had six stab wounds and five

“cutting injuries.” Police recovered an eight-inch kitchen knife, identified as the murder

weapon, from under Mr. Waugh’s leg.

B.     The Interrogation and Suppression Hearing

       Police officers transported Mr. Gupta and Ms. Gould, separately, to the Major

Crimes Division of the Montgomery County Police Department. Once there, they placed

Mr. Gupta in a holding cell to await interrogation. In the holding cell, at 5:05 a.m., Mr.

Gupta screamed at Officer Andrew Richardson, who was stationed nearby to keep an eye

on Mr. Gupta, that he was “going to sue the shit out of all of you.” Mr. Gupta also pounded

on the door of his cell, and screamed—two to three times—“I want a lawyer.”

                                             3
Approximately ten to thirty minutes later, according to Officer Richardson’s estimate,

Detectives Paula Hamill and Kathy Fumagalli arrived to speak with Mr. Gupta and Ms.

Gould. Officer Richardson relayed to the detectives Mr. Gupta’s request for a lawyer. At

the suppression hearing, Detective Fumagalli testified that she remembered receiving this

information, while Detective Hamill testified that she did not remember learning that Mr.

Gupta had requested a lawyer.

       The detectives spoke to Ms. Gould first. Then, at 8:10 a.m., they moved Mr. Gupta

from the holding cell into an interview room and began questioning him. After answering

some preliminary questions about his background and current state of mind, Detective

Hamill read Mr. Gupta his Miranda rights and asked him whether he understood those

rights. Mr. Gupta responded, “Yes.” After about eight seconds of silence, Mr. Gupta

asked, “When do I get to talk . . .,” before Detective Hamill interrupted him by stating,

“Okay, do you . . . here’s the deal. We’re just trying to find out what the heck happened.

You know what I mean?” Mr. Gupta cooperated with the detectives and answered their

questions throughout the fifty-five-minute interrogation, and did not request to see or speak

to a lawyer until approximately one hour after the interrogation had ended. At trial, the

State questioned Mr. Gupta on cross-examination regarding some of the statements he had

made during the interrogation. The statements themselves were not admitted into evidence.

       The State charged Mr. Gupta with first- and second-degree murder in the Circuit

Court for Montgomery County. Prior to trial, Mr. Gupta filed a motion to suppress the

statements he made to police officers on the morning of his arrest. Specifically, and

relevant to this appeal, Mr. Gupta argued that the statements he made while being

                                             4
interrogated by Detectives Hamill and Fumagalli should be suppressed because they were

obtained in violation of his right to have counsel present during questioning under

Miranda. Mr. Gupta asserted that his demands to see a lawyer while he was in the holding

cell awaiting interrogation were made “in the context of custodial interrogation” or when

interrogation was “imminent.” Upon learning of these requests, the detectives were

required to cease questioning until Mr. Gupta had a chance to speak with a lawyer.

Therefore, Mr. Gupta concluded, any statements he made to the detectives during the

interrogation must be suppressed as being obtained in violation of his Miranda right to

counsel.

       Following a suppression hearing on July 30 and 31, 2014, the circuit court denied

Mr. Gupta’s motion to suppress. The court found that Mr. Gupta had requested a lawyer

“two to four times . . . while in custody before interrogation took place,” and that “that

communication was passed along to the detectives,” or at least to Detective Fumagalli, by

Officer Richardson. However, the court concluded that these demands did not equate to

an invocation of the right to counsel under Miranda, because they were made prior to

interrogation. Furthermore, the court found that Mr. Gupta was advised of his Miranda

rights, “that he made a knowing and intelligent waiver” of those rights, and that he “did

not assert at all, let alone without equivocation, a desire to have counsel present.”

C.     The Trial

       Mr. Gupta’s trial began on Monday, March 2, 2015. During jury selection, the court

advised the potential jurors that the trial was scheduled to “take eight days to try to

completion,” meaning it would likely last until Wednesday of the following week, March

                                              5
11. The court asked if anyone would be unable to serve during that time due to a substantial

personal or financial hardship. Prospective Juror 18A, along with many others, responded

in the affirmative. When questioned individually about her response, Juror 18A explained

that she works “for a very small non-profit, so [her] absence for an extended period of time

will be difficult.” Additionally, she stated that she had “two children at home and no child

care,” so she would “be in a position to try to find somebody to look after” them during the

trial.

         These answers, along with the fact that Juror 18A stated that she was social friends

with defense counsel’s partner, caused the court concern. The court then asked if there

would be any objection to striking this juror, to which the State responded, “No.” Defense

counsel did object, however, and stated that “she’s a good juror.” Juror 18A remained on

the jury panel, and ultimately became a member of Mr. Gupta’s jury.

         On Thursday, March 5, the circuit court was closed due to snow. At the close of

proceedings on Friday, March 6, the court told the jury that the trial was taking longer than

originally expected. Thus, the court told the jurors to prepare to serve until the following

Friday, March 13, and, “out of an abundance of caution, some days after that.” The court

instructed the jurors to make the court aware when they returned the following Monday if

they foresaw any potential conflicts with serving during that period of time.

         On Monday, March 9, during an afternoon recess, the court informed the parties that

Juror 18A had raised a potential conflict with continuing to serve beyond the end of that

week:



                                              6
THE COURT: [Juror 18A] had mentioned to us, I think during voir dire that
she had a conflict with next Saturday.

[THE STATE]: Oh she started to raise her hand at the tail end of the
testimony yesterday [sic].

THE COURT: Yes, so she had mentioned to my law clerk, you know how
do things look? Or she was concerned because she’s a keynote speaker at a
conference in Las Vegas and she’s leaving on Saturday. So she’s brought up
about 3 or 4 times so I just had my law clerk—did you tell her what I told
you? I just said tell her that we’ll deal with it on Friday. That we’re not
going to stand in the way of her going to her conference. My intention is that
maybe we’ll be done, maybe not. If we’re not we’ll just see how we look on
Friday and we have everybody, all 14 still going, my thought would be we
can talk about this more later if you want to talk about it. My thought would
be to tell her to go to Las Vegas, do your thing. Come Monday morning
excuse her once we know that we’ve got at least 12 or 13 people left—

[DEFENSE COUNSEL]: Do we know how long she’s going to be there?

THE COURT: --and if we find out Monday morning that we’re in trouble
without her, we may end up having to skip a few days. She’s coming back
on Wednesday. So the worst case scenario, rather than have a mistrial we’ll
just skip a couple of days.

[THE STATE]: Have them continue deliberation assuming they started
something on a Wednesday instead of on a Monday.

THE COURT: Yes, well I don’t know that we need to keep her on if we’re
going into deliberations. I’m just saying if we’re still in trial—

[THE STATE]: If we’re still presenting evidence?

THE COURT: I’m really giving you a heads up mainly to tell you about the
communication that my clerk told her you know, this won’t keep you from
going to Las Vegas for your conference, okay.

[DEFENSE COUNSEL]: Thank you.

[DEFENSE CO-COUNSEL]: Thank you.




                                      7
         At the close of proceedings on Wednesday, March 11, the court had another

conversation with the parties regarding Juror 18A. One of the parties2 asked the court

about its plans for the juror assuming the trial continued beyond that Friday. The court

thought there was a “really good chance that deliberations are going to carry over until

Monday,” and stated that Juror 18A would not be deliberating if the deliberations started

on Friday. Defense counsel stated that he did not want “to cut her,” and proposed

postponing deliberations until Juror 18A returned from her conference.             The court

responded that the juror’s keynote speech was on Monday, and she would not return until

Wednesday. The court told the parties, “I wouldn’t hold my breath on her being on the

jury.”

         On Thursday, March 12 at 3:00 p.m., Juror 18A sent a note to the court again

expressing her concern that she would not be able to serve on the jury the following

Monday, Tuesday, or Wednesday. The juror also stated in her note, “After investing 2

weeks in this trial, I would like to see it through but certainly understand if I am excused.”

The court notified the parties of this note on the morning of Friday, March 13, before

delivering jury instructions and hearing closing arguments. After reading the contents of

the note on the record, the court stated its reaction: “I think it is inappropriate to compel

her to forego her presentations. So I’m prepared to find that she is unable to perform her

service and to place the first alternate in her place. Does anybody need to discuss that



2
  The record does not reflect which party initiated this conversation, as the speaker is only
identified in the transcript as “UNIDENTIFIED SPEAKER.”

                                              8
briefly?” Defense counsel asked to discuss the situation, and stated that Juror 18A should

not be excused. Defense counsel again proposed that deliberations be postponed until the

juror returned from her conference. Defense counsel also suggested that deliberations

could begin that day (Friday), and could continue late into the night, if necessary.

       The court responded that it would be “highly burdensome on the other jurors to have

them on hold for several days.” Therefore, the court stated that it was exercising its

discretion under Maryland Rule 4-3123 in finding that Juror 18A was “unable to adequately

perform jury service” and replacing her with an alternate at the beginning of deliberations.

The court noted that it would wait until Monday morning to officially excuse Juror 18A

and the second alternate, in case something happened over the weekend that would leave

them with less than twelve jurors. In that case, the court would accept defense counsel’s

proposal to delay deliberations until Juror 18A returned, “but only to avoid a mistrial with

11 or fewer jurors.”

       At the close of proceedings on Friday, March 13, before deliberations began, the

court told Juror 18A to go to her conference, and that she would be excused on Monday

morning assuming there were no problems with the other jurors. The court also told Juror

18A not to discuss their conversation with the other jurors. Juror 18A told the court that

the other jurors already knew that she was leaving and that she “would probably be



3
  Rule 4-312(g)(3) provides, in part, “At any time before the jury retires to consider its
verdict, the trial judge may replace any jury member whom the trial judge finds to be unable
or disqualified to perform jury service with an alternate in the order of selection set under
section (e).”

                                             9
dismissed after today.” The court responded that that was fine, as long as she did not tell

the other jurors about the back-up plan of potentially delaying deliberations until Thursday.

On Monday, March 16, the court officially excused Juror 18A from her service, and

replaced her with an alternate.

         After approximately five hours of deliberations, the jury convicted Mr. Gupta of

first-degree murder. On May 27, 2015, the court sentenced Mr. Gupta to life imprisonment.

Mr. Gupta appealed his conviction to the Court of Special Appeals, which affirmed the

judgment of the circuit court in a reported opinion issued on April 29, 2016. Gupta v. State,

227 Md. App. 718, 749 (2016). On August 19, 2016, we granted Mr. Gupta’s petition for

a writ of certiorari, limited to the following questions4:

         1. When a judge violates Md. Rule 4-326(d) by communicating an ex parte
         answer to a juror’s question that “pertains to the action,” without disclosing
         it to the defendant or any lawyer, can the presumption of prejudice be
         overcome by adding a new standard of review claiming the judge’s ex parte
         answer was not “substantive” enough?

         2. Did the trial court err by not granting pre-trial suppression of Petitioner’s
         custodial interrogation statement after finding he communicated repeated



4
    We denied Mr. Gupta’s petition as to the following two additional questions:

         Is a defendant’s request for a missing evidence/adverse inference jury
         instruction legally insufficient without a request that jurors be directed to
         draw an adverse inference, and is the instruction unavailable in the absence
         of proof that the defense theory of the case solely “depend[s] on” the
         instruction?

         Did the trial court err by making a threshold ruling that proof the only other
         possible suspect in the case carried a knife for protection was not relevant to
         evaluating the credibility of her claim she was “not capable” of stabbing
         someone?

                                               10
        demands for a lawyer to police officers while he was locked-up in a cell just
        before being interrogated?

Gupta v. State, 449 Md. 409 (2016).

                                       DISCUSSION

A.      Ex Parte Communication Between the Circuit Court and Juror 18A

        Mr. Gupta argues that the circuit court violated Maryland Rule 4-326(d)(2)(C) when

it told Juror 18A that she would not miss her conference without first informing the parties

of the communication and providing them an opportunity for input. Mr. Gupta asserts that

the State has not met its burden of showing that this ex parte communication was harmless

beyond a reasonable doubt, and therefore he is entitled to a new a trial. The State responds

that the circuit court did not violate Rule 4-326(d)(2)(C) because the communication did

not “pertain to the action.” Alternatively, the State asserts that even if the circuit court did

violate the Rule, the violation was harmless beyond a reasonable doubt because Juror 18A

did not participate in deliberations, and therefore could not have affected the outcome of

the trial.

        Rule 4-326(d)(2) governs communications between the court and jurors:

        (A) A court official or employee who receives any written or oral
        communication from the jury or a juror shall immediately notify the
        presiding judge of the communication.

        (B) The judge shall determine whether the communication pertains to the
        action. If the judge determines that the communication does not pertain to
        the action, the judge may respond as he or she deems appropriate.

        (C) If the judge determines that the communication pertains to the action, the
        judge shall promptly, and before responding to the communication, direct
        that the parties be notified of the communication and invite and consider, on


                                              11
       the record, the parties’ position on any response. The judge may respond to
       the communication in writing or orally in open court on the record.

The parties do not dispute that the communication between the trial judge’s law clerk and

Juror 18A about whether she would be able to attend her conference is governed by this

Rule.5 Instead, the parties dispute whether the communication “pertain[ed] to the action,”

such that the trial judge was required to follow the procedures outlined in paragraph (C),

or whether the communication did not “pertain to the action,” such that the trial judge was

free to “respond as he . . . deem[ed] appropriate” under paragraph (B).

       Mr. Gupta argues that the communication pertained to the action because it

concerned Juror 18A’s ability to continue serving on the jury and eventually deliberate.

The State contends that the communication did not pertain to the action because it

concerned a “routine administrative matter” regarding “a possible future scheduling

problem,” rather than a “substantive discussion of trial matters [as] contemplated by the

[R]ule.”

       “[C]ommunications raising issues that ‘implicate and concern the juror’s ability to

continue deliberating’ pertain[] to the action” under Rule 4-326(d)(2). Grade v. State, 431

Md. 85, 100 (2013) (quoting State v. Harris, 428 Md. 700, 715 (2012)). For example, in

Harris, the trial judge’s secretary received a phone call from a juror’s father, informing her

that the juror’s grandmother had passed away. 428 Md. at 705–06. Without notifying


5
 Although the Rule discusses communications between “the judge” and jurors, this Court
has previously held “that Rule 4-326(d) extends to communications between jurors and
court personnel.” State v. Harris, 428 Md. 700, 714 (2012). Therefore, the communication
between Juror 18A and the trial judge’s law clerk falls within the purview of the Rule.

                                             12
counsel of the phone call, the secretary informed the juror of his grandmother’s death, and

asked him “whether he was alright to continue” serving on the jury. Id. at 706. The juror

responded that he was. Id. Shortly after the start of deliberations, the juror sent a note to

the court asking to be excused so that he could help his family with preparations for his

grandmother’s funeral. Id. The court informed the parties of the juror’s note, and refused

to discharge the juror. Id. at 709. After a few hours of deliberations, the jury acquitted the

defendant of second-degree specific intent murder, but convicted him of second-degree

depraved heart murder. Id. This Court held that the communication between the judge’s

secretary and the juror pertained to the action because it involved “[i]nformation that

implicates, and may impact, a juror’s ability to continue deliberation.” Id. at 716. Such

information is especially relevant when “the juror suggests that his or her ability to continue

is dependent upon a speedy conclusion of the trial.” Id.

       In Grade, the trial court told the jury, including the alternates, to return to the

courthouse at 9:15 a.m. the next day to begin deliberations. 431 Md. at 88. Assuming

everyone showed up, the court stated it would dismiss the alternates at that time. Id. The

next morning, the court received a phone call from one of the jurors stating that she would

not be able to get to the courthouse until 10:30 a.m. at the earliest. Id. at 89. Without

informing the parties of the communication, the court elected to replace the juror with an

alternate, rather than delay deliberations until she arrived. Id. This Court held that the

communication “[fell] squarely within the ambit of Rule 4-326(d)” because “it was a

communication directed to the court, about a subject, the effect of which, if acted on, could,



                                              13
or would, affect the make-up of the fact-finding panel as determined by the parties and, in

fact, it was later acted on with that very effect.” Id. at 100–01.

       Similarly, in this case, Juror 18A’s communication with the trial judge’s law clerk

about the progress of the trial and her conflict with serving beyond two weeks implicated

her ability to continue serving and to deliberate. As in Harris, her “ability to continue

[was] dependent upon a speedy conclusion of the trial,” Harris, 428 Md. at 716, because

she would only be able to deliberate if the presentation of evidence concluded well before

the end of the second week of trial. Also, as in Grade, Juror 18A’s inquiry “was a

communication directed to the court, about a subject, the effect of which, if acted on, could,

or would, affect the make-up of the fact-finding panel as determined by the parties and, in

fact, it was later acted on with that very effect.” Grade, 431 Md. at 101. Therefore, we

conclude, as we did in Harris and Grade, that Juror 18A’s inquiry about what would

happen if the trial continued into a third week “falls squarely within the ambit of Rule 4-

326(d).” Grade, 431 Md. at 100.

       Because the juror’s communication pertained to the action, the circuit court was

required to adhere to the procedures outlined in Rule 4-326(d)(2)(C). See Winder v. State,

362 Md. 275, 322 (2001) (“These rules are not abstract guides. They are mandatory and

must be strictly followed.”). This means the trial judge was required, before responding

to the communication, to promptly notify the parties; to consider, on the record, the

parties’ position on any response; and to respond to the communication in writing or orally

on the record. Md. Rule 4-326(d)(2)(C); see also Harris, 428 Md. at 720 (“The mandate



                                              14
of Rule 4-326(d) is unambiguous[.]”). These procedures “are basic and relatively simple

to adhere to in practice.” Winder, 362 Md. at 322.

       The record reveals, and the parties do not dispute, that the trial judge did not adhere

to the mandates of Rule 4-326(d)(2)(C). He did not notify the parties of Juror 18A’s inquiry

before responding through his law clerk. He did not invite and consider, on the record, the

parties’ position on any response. Finally, he did not respond to the communication either

in writing or orally on the record. Instead, the trial judge responded to the juror, off the

record, through his law clerk, “[t]hat we’re not going to stand in the way of her going to

her conference,” and informed the parties of the conversation the next business day.

Therefore, the trial judge violated Rule 4-326(d)(2)(C).

       “A failure to comply with [the Rule’s] explicit mandate is error, and once such error

is established, it only remains for this Court to determine whether that error was prejudicial

to the defendant and, thus, requires reversal.” Harris, 428 Md. at 720 (citing Taylor v.

State, 352 Md. 338, 354 (1998)). Mr. Gupta argues that the trial judge’s violation of the

Rule was prejudicial because it deprived him of the right to have notice of the evolving

situation with Juror 18A and an opportunity to provide input before the judge responded to

the juror’s inquiry. Additionally, Mr. Gupta notes that it is the State’s burden to establish

that the violation was not prejudicial, and he maintains that the State is unable to satisfy

that burden based on the record before us. The State responds that any potential violation

of the Rule was, “by definition,” harmless because Juror 18A was dismissed and replaced

with an alternate before deliberations began.        Therefore, the State asserts, “it was

impossible” for the alleged violation to have harmed Mr. Gupta.

                                             15
       “Any failure of the trial court to disclose a communication under Rule 4-326(d) is

evaluated under the harmless error standard and will not be considered harmless ‘unless

the record affirmatively shows that such communications were not prejudicial or had no

tendency to influence the verdict of the jury.’” Ogundipe v. State, 424 Md. 58, 74 (2011)

(quoting Denicolis v. State, 378 Md. 646, 656 (2003)).

       “As the beneficiary of the error, the State has the burden of establishing that
       it was not prejudicial,” and “[a] reversal of the . . . conviction is required
       unless the record demonstrates that the trial court’s error in communicating
       with the jury ex parte did not prejudice the [defendant].” [Taylor, 352 Md.
       at 354.] Stated differently, it is error for a trial court to engage in a
       communication with the jury, or jurors, off the record, and without
       notification to counsel, and that error is presumably prejudicial unless the
       State can affirmatively prove otherwise.

Harris, 428 Md. at 721 (alterations and ellipsis in original); see also Denicolis, 378 Md. at

658–59 (“Once error is established, the burden is on the State to show that it was harmless

beyond a reasonable doubt. The record must affirmatively show that the communication

(or response or lack of response) was not prejudicial.”).

       At the outset, we reject the State’s suggestion that a trial court can cure the presumed

prejudice that arises from its ex parte communications with a juror by simply dismissing

the “infected” juror and replacing her with an alternate. Of course, we recognize that

“while [a defendant] has a right to a fair and impartial jury, [he] does not have a right to a

jury composed of particular individuals.” State v. Cook, 338 Md. 598, 614 (1995). As

such, “[a] defendant’s ‘valued right to have his trial completed by a particular tribunal’

should not be expanded to apply to a situation where a seated juror is replaced with an

alternate who has undergone the same selection process as the seated jurors and has been


                                              16
present for the entire trial.” Id. We also recognize “that a trial judge has discretion,

pursuant to [Rule 4-312(g)(3)], to make a juror substitution, to replace a juror with an

alternate before deliberation, if that juror” is unable to perform her duty. Grade, 431 Md.

at 102.

          However, the trial judge’s discretion, pursuant to Rule 4-312(g)(3), even if

exercised appropriately, does not automatically render harmless the judge’s violation of

the prohibition against ex parte communications. See id. at 103 (“Where . . . more than

one Rule addresses the same issue, neither overlapping Rule may be relied on, alone, to

permit the trial court to fail to comply with all other applicable rules.”).

          Where there is a triggering juror communication, compliance with Rule 4-
          326(d) neither infringes nor affects the trial judge’s responsibility or exercise
          of discretion under Rule [4-312(g)(3)]. On the other hand, a trial court’s
          failure to follow Rule 4-326(d) undermines and, indeed, renders nugatory the
          defendant’s right, vindicated by that Rule, to be present at all stages of trial.

Id. at 104. Therefore, the fact that Juror 18A did not engage in deliberations, because she

was dismissed pursuant to Rule 4-312(g)(3), is insufficient to establish that the trial judge’s

violation of Rule 4-326(d)(2)(C) was harmless beyond a reasonable doubt.

          Instead, we must look to the record of what transpired in the circuit court to

determine whether it “affirmatively show[s] that the communication (or response or lack

of response) was not prejudicial.” Denicolis, 378 Md. at 659. The record reveals that the

trial judge first notified the parties of the ex parte communication with Juror 18A during

an afternoon recess on Monday, March 9—the second Monday of the trial. At that time,

the judge revealed that Juror 18A was concerned about the trial continuing beyond the end

of that week, because she was leaving town that Saturday to attend a conference in Las

                                                 17
Vegas and would not return until the following Wednesday. The judge also expressed a

mistaken belief that the juror had mentioned this conflict during voir dire, when in fact the

juror had not previously mentioned her conference on the record. Furthermore, the judge

explained that he had already responded to the juror’s inquiry, through his law clerk, by

telling her that “we’re not going to stand in the way of her going to her conference.”

Finally, the judge stated that he would resolve the situation on Friday, depending on the

progress of the trial at that point.

       The record reveals that the parties had another conversation with the court regarding

Juror 18A on Wednesday, March 11, during which defense counsel suggested postponing

deliberations until the juror returned from her conference. On Thursday, March 12, Juror

18A sent a note to the court expressing her concern about the trial going into a third week,

which the court read to the parties the next day. At that time, the court expressed that it

was prepared to dismiss Juror 18A and replace her with an alternate, but asked the parties

if they wanted to discuss this decision. Defense counsel expressed his disapproval with

the court’s decision, and suggested either postponing deliberations until the juror returned

from her conference, or starting deliberations that day and going late into the night. The

court considered and rejected these options, ultimately choosing to dismiss Juror 18A and

replace her with an alternate as previously stated.

       Based on our review of this record, we hold that the trial judge’s violation of Rule

4-326(d)(2)(C) was harmless beyond a reasonable doubt. We recognize that, prior to the

Court of Special Appeals’ opinion below, “no reported Maryland appellate case [had] held

that the State met its burden of proving that a trial court’s ex parte communication with a

                                             18
juror was harmless.” Gupta, 227 Md. App. at 728. However, we conclude, as did the

intermediate appellate court, that this case is materially distinguishable from those previous

cases.

         For example, in Harris, the defendant was prejudiced by the ex parte

communication because he and his counsel were “not provided with the opportunity to

evaluate the emotional state of the juror, nor to provide input on how to proceed.” Harris,

428 Md. at 722. In that case, “had the communication been disclosed when it occurred,

the alternate jurors would have been available to replace the juror. The trial court, by

waiting until the alternates were dismissed to advise the respondent and the State of the

subject communication, limited the available options.” Id. Here, Mr. Gupta and his

counsel did not need “to evaluate the emotional state of the juror,” because Juror 18A’s

potential inability to continue serving related to a scheduling conflict rather than her mental

stability. Moreover, unlike in Harris, Mr. Gupta and his counsel were not denied an

opportunity “to provide input on how to proceed.” See id. Although the parties were not

informed of Juror 18A’s inquiry before the court responded to it, as required by Rule 4-

326(d)(2)(C), they were informed at a time when the court still had options before it

regarding how to resolve the situation, and the parties had the opportunity to provide their

input on those options. In fact, defense counsel provided his input to the circuit court on

three separate occasions after being informed of the communication, but before the court

made its decision to dismiss the juror.

         Similarly, in Grade, the defendant was prejudiced by the ex parte communication

because it resulted in the judge dismissing a juror and replacing her with an alternate

                                              19
without receiving input from the parties. See Grade, 431 Md. at 105 (“The notification of

counsel and their opportunity to have input are missing from the case at bar.”). Here,

although the circuit court ultimately rejected defense counsel’s proposals for how to

resolve Juror 18A’s scheduling conflict, its decision to dismiss the juror and replace her

with an alternate was only made after considering and rejecting those proposals on the

record. We conclude that defense counsel’s multiple opportunities to provide input on how

to address the situation with Juror 18A, and the circuit court’s acknowledgement on the

record that it considered and rejected defense counsel’s suggestions, are sufficient to

distinguish this case from cases like Grade and Harris, where no such input occurred.

Furthermore, because both parties were provided an opportunity to offer input on how to

resolve the situation before the court made its ultimate decision to dismiss Juror 18A, we

cannot see how Mr. Gupta was prejudiced by the delay of one business day in being notified

about the initial communication between the juror and the judge’s law clerk.

       Therefore, we hold that the State has satisfied its burden of establishing that the trial

judge’s violation of Rule 4-326(d)(2)(C) was harmless beyond a reasonable doubt.

However, we reiterate that “[t]he rules governing communications between the judge and

the jury are basic and relatively simple to adhere to in practice.” Winder, 362 Md. at 322.

“These rules are not abstract guides. They are mandatory and must be strictly followed.”

Id. Thus, “a court that communicates with jurors without first bringing the parties together

in open court and obtaining their input skates on ice that can be dangerously thin.” Gupta,

227 Md. App. at 737. So while we hold that the subsequent opportunities for input were

sufficient, on the facts of this case, to show that Mr. Gupta was not prejudiced by the ex

                                              20
parte communication, we note that the better practice for the circuit court would have been

to inform the parties of the juror’s inquiry before providing a response, as required by the

Rule.

B.      Motion to Suppress Based on Violation of Miranda Right to Counsel

        Mr. Gupta argues that the circuit court erred in denying his motion to suppress his

statements to the detectives who interrogated him the morning of the murder because those

statements were obtained in violation of his Fifth Amendment right to have counsel present

during questioning by the police under Miranda. Mr. Gupta asserts that the detectives

violated this right by interrogating him after he made repeated demands for a lawyer from

his holding cell before the interrogation began. The State responds that any purported

Miranda violation in obtaining the statements was harmless because the statements were

not admitted into evidence at trial. Alternatively, the State argues that there in fact was no

violation because Mr. Gupta did not unambiguously invoke his right to have counsel

present at any time during the detectives’ interrogation.

        This Court reviews a circuit court’s denial of a motion to suppress based on “only

the evidence contained in the record of the suppression hearing.” Rush v. State, 403 Md.

68, 82–83 (2008).

        The factual findings of the suppression court and its conclusions regarding
        the credibility of testimony are accepted unless clearly erroneous. We review
        the evidence and the inferences that may be reasonably drawn in the light
        most favorable to the prevailing party. We “undertake our own independent
        constitutional appraisal of the record by reviewing the law and applying it to
        the facts of the present case.”

Id. at 83 (citations omitted).


                                             21
       In Miranda v. Arizona, the Supreme Court held “that a suspect subject to custodial

interrogation has the right to consult with an attorney and to have counsel present during

questioning, and that the police must explain this right to him before questioning begins.”

Davis v. United States, 512 U.S. 452, 457 (1994) (citing Miranda v. Arizona, 384 U.S. 436,

469–73 (1966)).     These rights stem from “the Fifth and Fourteenth Amendments’

prohibition against compelled self-incrimination.” Edwards v. Arizona, 451 U.S. 477, 481

(1981) (citing Miranda, 384 U.S. at 479). “Custodial interrogation” is questioning initiated

by law enforcement officers, or “any words or actions on the part of the police (other than

those normally attendant to arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect,” after a person has been taken

into custody or otherwise deprived of his freedom of action in any significant way. Rhode

Island v. Innis, 446 U.S. 291, 301 (1980) (footnote omitted); Miranda, 384 U.S. at 444.

       “If the suspect effectively waives his right to counsel after receiving the Miranda

warnings, law enforcement officers are free to question him.” Davis, 512 U.S. at 458

(citing North Carolina v. Butler, 441 U.S. 369, 372–76 (1979)). The State can establish an

effective waiver of Miranda by showing “that a Miranda warning was given and that it

was understood by the accused,” followed by an uncoerced statement by the accused.

Berghuis v. Thompkins, 560 U.S. 370, 384 (2010). “But if a suspect requests counsel at

any time during the interview, he is not subject to further questioning until a lawyer has

been made available or the suspect himself reinitiates conversation.” Davis, 512 U.S. at

458 (emphasis added) (citing Edwards, 451 U.S. at 484–85).



                                            22
       The suspect’s invocation of the right to have counsel present must be unambiguous.

Id. at 459. This “requires, at a minimum, some statement that can reasonably be construed

to be an expression of a desire for the assistance of an attorney.” Id. (quoting McNeil v.

Wisconsin, 501 U.S. 171, 178 (1991)). “[W]hen an accused has invoked his right to have

counsel present during custodial interrogation, a valid waiver of that right cannot be

established by showing only that he responded to further police-initiated custodial

interrogation even if he has been advised of his rights.” Edwards, 451 U.S. at 484. Unless

the police adhere to these procedural safeguards, “the prosecution may not use statements,

whether exculpatory or inculpatory, stemming from custodial interrogation of the

defendant.” Miranda, 384 U.S. at 444.

       At the suppression hearing in this case, the circuit court found that Mr. Gupta

demanded to see a lawyer “two to four times” while he was in the holding cell awaiting

interrogation. The circuit court concluded that these demands did not qualify as an

invocation of the right to counsel under Miranda because they did not occur “in the context

of custodial interrogation,” but rather “while in custody before interrogation took place.”

       Mr. Gupta argues that his demands for a lawyer while in the holding cell prior to

interrogation were sufficient to trigger the Miranda safeguards because they occurred while

he was in custody and interrogation was “imminent.” Furthermore, Mr. Gupta asserts that

the detectives knew or should have known that he wanted to see a lawyer because the

officer who had been monitoring him in the holding cell relayed his requests to the

detectives, and because Mr. Gupta responded to being advised of his rights by asking,

“When do I get to talk . . .” before being interrupted by Detective Hamill. The State

                                            23
responds that Mr. Gupta’s pre-interrogation requests for a lawyer do not constitute an

invocation of the right to counsel under Miranda because a suspect cannot invoke that right

“anticipatorily,” outside the context of custodial interrogation. In addition, the State asserts

that it is irrelevant whether the detectives knew that Mr. Gupta had been demanding a

lawyer before the interrogation began, because nothing prevented him from reasserting

those requests after being advised of his Miranda rights and subjected to questioning.

       In McNeil v. Wisconsin, the Supreme Court noted that it had “in fact never held that

a person can invoke his Miranda rights anticipatorily, in a context other than ‘custodial

interrogation.’” 501 U.S. at 182 n.3. The Court also cautioned, “The fact that we have

allowed the Miranda right to counsel, once asserted, to be effective with respect to future

custodial interrogation does not necessarily mean that we will allow it to be asserted

initially outside the context of custodial interrogation, with similar future effect.” Id.

Similarly, this Court has made clear that “in order for the Miranda safeguards to take effect,

there must first exist ‘custodial interrogation.’” Fenner v. State, 381 Md. 1, 9 (2004).

       Neither the Supreme Court nor this Court has defined what constitutes “the context

of custodial interrogation.” However, a number of cases in the Court of Special Appeals

have addressed the issue of a suspect attempting to invoke his or her Miranda rights

anticipatorily, so we begin our analysis with an examination of those cases.

       First, in Marr v. State, the intermediate appellate court noted that “[t]he ‘inherent

compulsion’ that is brought about by the combination of custody and interrogation is

crucial for the attachment of Miranda rights.” 134 Md. App. 152, 173 (2000). The court

then quoted the above-quoted language from McNeil, and explained that “at least five

                                              24
federal courts of appeal subsequently [] interpreted [this language] to mean that an

individual may not invoke the Miranda right to counsel before interrogation has begun or

is imminent.” Id. at 175 (emphasis added) (citing United States v. Grimes, 142 F.3d 1342,

1347–48 (11th Cir. 1998); United States v. Thompson, 35 F.3d 100 (2d Cir. 1994); Alston

v. Redman, 34 F.3d 1237 (3d Cir. 1994); United States v. LaGrone, 43 F.3d 332 (7th Cir.

1994); United States v. Wright, 962 F.2d 953 (9th Cir. 1992)). After discussing the federal

cases, the Court of Special Appeals held that the appellant’s purported invocation of his

right to counsel occurred before the appellant was in custody, and therefore “could not

operate to invoke his Fifth Amendment right to counsel.” Id. at 178. Based on this holding,

the court declined to address “whether, in addition to custody, interrogation must be actual

or at least imminent before the right to counsel can be invoked.” Id.

       Next, in Costley v. State, the Court of Special Appeals noted that “the language of

McNeil suggests that custody, absent interrogation, is insufficient.” 175 Md. App. 90, 111

(2007). In that case, there was some evidence at the suppression hearing that the appellant

had requested to speak to an attorney from the officer who placed him in a holding cell

prior to interrogation. Id. at 99. Once the interrogation began, the appellant did not

reiterate those requests for an attorney. Id. Because interrogation was absent at the time

the appellant made his requests, the court held that “any request to the officer who placed

appellant in a holding cell was ineffective.” Id. at 112.

       The Court of Special Appeals addressed a similar scenario in Hoerauf v. State.

There, the appellant requested to call his mother, and told officers that his mother was an

attorney, several times while in a holding cell prior to interrogation. 178 Md. App. 292,

                                             25
304–05 (2008). The court held that, assuming these requests “clearly expressed [the

appellant’s] desire for the assistance of counsel,” they were nonetheless insufficient to

constitute an invocation of his Miranda right to counsel. Id. at 318. The court noted that

“all such requests were made by appellant prior to being placed in the interrogation room

and questioned by Detective Sofelkanik,” and “at no time from his entry into the

interrogation room until the completion of his statement did appellant ask to speak with his

mother, or otherwise request the assistance of counsel.” Id.

       Later, in In re Darryl P., the intermediate appellate court reiterated the sentiment of

McNeil that “[t]he entire package of Miranda protections is confined to the special context

of custodial interrogation. . . . They may not be invoked anticipatorily.” 211 Md. App.

112, 156 (2013). The court also quoted the following statement from Jezic, Maryland Law

of Confessions, § 12.4: “A suspect’s invocation of the Miranda right to counsel must be

made in the context of custodial interrogation, or when custodial interrogation is

imminent.” Id. at 158 (emphasis added). The court did not have occasion to explain or

define this phrase, however, because it ultimately held that there was “no indication that

the appellant was ever placed in custody in order to be interrogated,” and therefore he

“never acquired a Miranda-Edwards right to counsel in the first place.” Id.

       Most recently, in Williams v. State, the Court of Special Appeals held—for the first

time—that the appellant’s Miranda rights had attached even though “actual interrogation

had not yet commenced.” 219 Md. App. 295, 322 (2014), aff’d on other grounds, 445 Md.

452 (2015). In that case, the appellant stated to detectives, “I don’t want to say nothing. I

don’t know . . .” before being interrupted by the detectives. Id. at 309. At the time he made

                                             26
this comment, the appellant had already been taken into the interrogation room and the

detectives had begun asking questions, but the questions did not constitute interrogation

because they were not designed to illicit an incriminating response. Id. at 322. In addition,

one detective had told the appellant multiple times that they would be reading him his

Miranda rights, because that was a formality that they had to go through before they could

begin talking. Id.

       The Williams court distinguished these facts from those in Costley and Hoerauf

because “these circumstances present the ‘compelling atmosphere’—and its corresponding

danger of ‘inherent compulsion’—that the Miranda prophylaxis was expressly designed to

guard against.” Id. (citing Marr, 134 Md. App. at 173); see also id. (characterizing the

holding in Hoerauf as, “where the suspect does not invoke his Miranda right after ‘his

entry into the interrogation room,’ his prior invocation was not valid, i.e., such invocation

was not made in the context of custodial interrogation”). Therefore, the intermediate

appellate court concluded “that appellant’s comment was made ‘in the context of custodial

interrogation.’” Id. at 322–23 (quoting McNeil, 501 U.S. at 182 n.3).

       On appeal, this Court affirmed the Court of Special Appeals’ judgment in Williams,

but did not address whether the appellant’s comment occurred in the context of custodial

interrogation. 445 Md. at 483. Instead, we “assum[ed] for the sake of our analysis that in

the instant case Miranda rights were implicated,” id. at 475, but held that the appellant’s

comment nonetheless was insufficient to invoke his right to remain silent, because the

comment was ambiguous. Id. at 477. Three judges dissented, believing that the appellant’s

comment was not ambiguous. Id. at 484 (McDonald, J., dissenting). In reaching its

                                             27
conclusion, the dissent agreed with the reasoning of the Court of Special Appeals that the

comment “was made in the context of custodial interrogation.” Id. at 486.

       Our review of these cases reveals that this Court has never squarely addressed the

meaning of “the context of custodial interrogation” or the circumstances under which

interrogation may be said to be “imminent.” Similarly, while the Court of Special Appeals

has addressed these concepts on a number of occasions, it has yet to provide a precise

definition for these terms.

       Here, we again decline to offer a precise definition for “the context of custodial

interrogation,” because a precise definition is unnecessary to resolve the question presented

on the facts of this case. Thus, we hold that, while there may be some instances in which

a suspect could invoke his Miranda rights post-custody but pre-interrogation, see, e.g.,

Williams, 219 Md. App. at 322, this case falls well outside the scope of any permissible

definition of “imminence” in the sense of an impending interrogation.

       As in Costley and Hoerauf, Mr. Gupta’s requests for a lawyer came when he was

still in a holding cell, before any interrogation had taken place. The requests were made to

an officer who was guarding him, rather than the detectives who later questioned him

(although the officer did relay the message to the detectives). At no time after entering the

interrogation room until the end of the fifty-five-minute interrogation did Mr. Gupta ask

for the assistance of counsel. See Hoerauf, 178 Md. App. at 318.

       Furthermore, Mr. Gupta’s requests for a lawyer occurred at 5:05 a.m., according to

Officer Richardson. Detectives Hamill and Fumagalli arrived between ten and thirty

minutes later, and the interrogation did not begin until a full three hours after Mr. Gupta

                                             28
exclaimed his demands from the holding cell. This is not, in any sense of the word,

“imminent.” It is irrelevant whether the detectives knew that Mr. Gupta had been asking

for a lawyer before the interrogation began, because the Miranda rights to counsel and to

silence “must be asserted when the government seeks to take the action they protect

against.” McNeil, 501 U.S. at 182 n.3. Therefore, we hold that Mr. Gupta’s requests to

see a lawyer, made while in a holding cell prior to interrogation, were made outside the

context of custodial interrogation, and thus did not constitute an invocation of his Miranda

right to counsel.

       Finally, we address Mr. Gupta’s contention that his asking, “When do I get to talk

. . .,” before being interrupted by Detective Hamill is somehow relevant to whether his pre-

interrogation comments served as an invocation of Miranda. The parties do not dispute

that at the time this statement was made (unlike the earlier statements), Mr. Gupta was

subjected to custodial interrogation, and therefore his Miranda rights had attached. At that

point, the detectives had taken him into the interrogation room, they had asked him

questions about his background and present state of mind, and they had read him his

Miranda rights.

       But to the extent Mr. Gupta contends that this statement affects whether his pre-

interrogation comments served to invoke his Miranda right to counsel, we reject that

contention.   We reiterate that, regardless of what the detectives knew before the

interrogation began, Mr. Gupta was still required to assert his desire to have counsel present

after his rights had attached, or “when the government seeks to take the action they protect

against.” McNeil, 501 U.S. at 182 n.3.

                                             29
       Additionally, to the extent Mr. Gupta contends that this statement was itself an

invocation of his Miranda right to counsel, we reject that contention as well. Even if we

were to assume that Mr. Gupta would have finished his question, “When do I get to talk

. . .,” by asking for a lawyer, and not Ms. Gould, his parents, or anyone else, this still would

not have been the type of unambiguous expression of a desire to have counsel present that

the Supreme Court and our precedents require. See Davis, 512 U.S. at 459 (“[The suspect]

must articulate his desire to have counsel present sufficiently clearly that a reasonable

police officer in the circumstances would understand the statement to be a request for an

attorney.”); Ballard v. State, 420 Md. 480, 491 (2011) (“In short, if, from the perspective

of a reasonable officer, the suspect’s statement is not an unambiguous or unequivocal

request for counsel, then the officers have no obligation to stop questioning him.”). At

most, if the detectives knew that Mr. Gupta was going to finish his question by asking

about a lawyer, it would have been “good police practice for the interviewing officers to

clarify whether or not he actually want[ed] an attorney,” but detectives are not required to

ask such “clarifying questions.” Davis, 512 U.S. at 461; see also Ballard, 420 Md. at 490

(citing Davis, 512 U.S. at 461). And while we recognize that Mr. Gupta was cutoff mid-

sentence by Detective Hamill, so that we have no way of knowing what he was going to

say, nothing prevented Mr. Gupta from requesting a lawyer at any other time during the

fifty-five-minute interrogation. If he wanted the assistance of counsel before speaking to

the detectives, he had many opportunities to say so.

       Instead, we conclude that Mr. Gupta’s actions after stating that he understood his

Miranda rights—cooperating with the detectives and answering their questions—

                                              30
constitute an implicit waiver of those rights. Cf. Berghuis, 560 U.S. at 384 (“Where the

prosecution shows that a Miranda warning was given and that it was understood by the

accused, an accused’s uncoerced statement establishes an implied waiver of the right to

remain silent.”). Accordingly, Mr. Gupta’s statements to Detectives Hamill and Fumagalli

were not obtained in violation of Miranda.

       Because Mr. Gupta did not invoke his Miranda right to have counsel present at any

time during his interrogation, we hold that the circuit court did not err in denying his motion

to suppress the statements he made to detectives during that interrogation. Having found

no error, we need not reach the State’s argument that any purported error was harmless.

                                      CONCLUSION

       In summary, we hold that the circuit court erred when it responded to a juror’s

inquiry off the record without first notifying the parties of the communication and

providing them an opportunity for input, as required by Rule 4-326(d)(2)(C). However,

this error was harmless because the circuit court did subsequently provide the parties an

opportunity for input, and considered defense counsel’s proposals on the record, before

finally acting on the juror’s inquiry by dismissing that juror before deliberations. In

addition, we hold that the circuit court did not err in denying Mr. Gupta’s motion to

suppress the statements he made to detectives during his interrogation, because Mr. Gupta

did not unambiguously assert his Miranda right to have counsel present at any time during

the interrogation. Accordingly, we affirm the judgment of the Court of Special Appeals.

                                               JUDGMENT OF THE COURT OF
                                               SPECIAL   APPEALS     AFFIRMED.
                                               COSTS TO BE PAID BY PETITIONER.

                                              31
Circuit Court for Montgomery County
Case No.: 124077C
Argued: December 5, 2016
                                          IN THE COURT OF APPEALS

                                                OF MARYLAND



                                                      No. 36

                                              September Term, 2016



                                                 RAHUL GUPTA

                                                        v.

                                            STATE OF MARYLAND




                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Hotten
                                               Getty
                                               Rodowsky, Lawrence F.
                                                (Senior Judge, Specially Assigned),

                                                               JJ.


                                      Concurring Opinion by Adkins, J., which
                                       Barbera, C.J., and McDonald, J., join.



                                               Filed: March 24, 2017
       Respectfully, I concur with the judgment of the Majority, but disagree with its

analysis of the Miranda issue. I would not reach the question of whether Mr. Gupta’s

Miranda right to counsel was violated because even if it were, the statements he seeks to

suppress were never admitted during his trial. More importantly, I write separately because

in addressing the merits of this issue, the Majority validates interrogation practices that

erode suspects’ Miranda rights.

       The remedy for a Miranda violation is to deny the State the ability to use the

defendant’s statements in its case in chief, but the statements may still be used to impeach

the defendant. Oregon v. Hass, 420 U.S. 714, 722–23 (1975); Harris v. New York, 401

U.S. 222, 224–26 (1971). Here, Mr. Gupta’s interrogation statements were only used to

impeach him during cross-examination, which would have been permitted even if the trial

court had suppressed the statements he made during the interrogation. Any controversy

that existed due to the denial of Mr. Gupta’s motion to suppress was mooted when the

statements were only used to impeach him. Therefore, it is not necessary to address the

merits of Mr. Gupta’s contentions.

       I am concerned that through its analysis of Mr. Gupta’s arguments the Majority

opinion will encourage interrogation practices that infringe on suspects’ Miranda rights.

Mr. Gupta claims that he was attempting to invoke his Miranda right to counsel when he

was interrupted mid-sentence by Detective Hamill. Regarding this conduct, the Majority

concludes that “nothing prevented Mr. Gupta from requesting a lawyer at any other time

during the fifty-five-minute interrogation. If he wanted the assistance of counsel before

speaking to the detectives, he had many opportunities to say so.” Maj. Slip Op. at 30. The
Majority’s conclusion overlooks the fact that interruption, in general, is a common police

interrogation technique. See Saul M. Kassin et al., Police Interviewing and Interrogation:

A Self-Report Survey of Police Practices and Beliefs, 31 Law & Hum. Behav. 381 (2007).

This technique is taught in one of the most widely used police officer training programs.

Critics       Corner:   The   Reid   Technique,1    John    E.   Reid    &    Assocs.,    Inc.,

https://www.reid.com/educational_info/critictechnique.html (last visited March 15, 2017)

[https://perma.cc/7KEY-86U5]; see also Kassin, supra, at 388. Indeed, according to one

study, “[i]nterrupting a suspect’s denials and objections” is the eighth most commonly used

interrogation technique. Kassin, supra, at 389. Detective Hamill even testified at the

suppression hearing that interrupting a suspect is her “methodology.”

          Although the interruption methodology is effective and acceptable, it should not be

used it to hamper individuals’ exercise of their Miranda rights. Miranda warnings exist as

a counterbalance to the coercive atmosphere of custodial interrogation. Miranda v.

Arizona, 384 U.S. 436, 467–70 (1966). A defendant invokes his right to an attorney if he

“articulate[s] his desire to have counsel present sufficiently clearly that a reasonable police

officer in the circumstances would understand the statement to be a request for an

attorney.” Davis v. United States, 512 U.S. 452, 459 (1994). In applying the reasonable

police officer standard, this Court has examined both the statement and the context in which

it was made. See Williams v. State, 445 Md. 452, 476–77 (2015) (analyzing the statement



          1
         The U.S. Supreme Court discussed several aspects of The Reid Technique in
Miranda v. Arizona, 384 U.S. 436 (1966), to illustrate the psychological coercion used in
police interrogations. Id. at 448–55.

                                               2
“I don’t want to say nothing. I don’t know” in isolation and as part of an “extended

colloquy”); Ballard v. State, 420 Md. 480, 493–94 (2011). In Ballard, we held that a

reasonable officer in the same circumstances would understand the statement “You mind

if I say no more and just talk to an attorney about this” to be an unambiguous request for

counsel. Ballard, 420 Md. at 493–94. Although we concluded that the statement alone

was sufficient to invoke the suspect’s Miranda right to counsel, we found that the

detective’s follow-up question, “What benefit is that going to have?” and the suspect’s

response, “I’d feel more comfortable with one,” bolstered our holding. Id. at 494. Using

a similar approach to the one we used in Ballard, the Georgia Supreme Court held that a

criminal defendant invoked his right to remain silent even though a police officer

interrupted him after he said, “I don’t want to talk . . . .” Green v. State, 570 S.E.2d 207,

210 (Ga. 2002). It explained, “[W]hatever the proper definition of a ‘reasonable police

officer’ might be, that phrase must contemplate interrogators who are not actively

seeking to interrupt and/or ignore the suspect’s assertion of rights.” Id. at n.10

(emphasis added). I agree.

       Here, given when the interruption occurred—seconds after Detective Hamill

finished reading Mr. Gupta his Miranda rights—a reasonable police officer would have

understood that when Mr. Gupta began saying, “When do I get to talk . . . ,” he was

attempting to assert his rights. Even if a reasonable officer may have been unsure whether

this was an attempted invocation, Mr. Gupta’s pre-interrogation requests for counsel

resolve any ambiguity. Although Detective Hamill did not remember whether she was told

about Mr. Gupta’s prior requests, Detective Fumagalli, who was also in the room, testified


                                             3
that she was aware of them. When asked whether she knew if there was a “substantial

probability” that Mr. Gupta was going to ask for a lawyer if she did not cut him off, even

Detective Hamill acknowledged that “it certainly is a possibility.” The timing—only

seconds after finishing the Miranda warnings—and this testimony, undercut the Majority’s

assertion that “nothing prevented Mr. Gupta from requesting a lawyer at any other time

during the . . . interrogation” because her own methodology, if repeated, may have done

just that. Maj. Slip Op. at 30.

       Chief Judge Barbera and Judge McDonald have authorized me to state that they

agree with the views set forth in herein.




                                            4